DETAILED ACTION
The instant action is in response to application filed 20 Dec 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 Oct 2021 has been entered.
Response to Arguments
Applicant’s remarks of claims 1 and 16 have been considered and are persuasive.  The rejection has been withdrawn.
Applicant’s remarks on the merits of claim 10 & 20 have been considered but are moot for not taking into account the references used in the present rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10-15, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Vemula (US 8,169,203) in view of Srinivasan (US 2012/0262138) and Chan (US 2016/0056798).
	As to claim 10, Vemula teaches a low dropout (LDO) regulator, comprising: a differential amplifier (102) having an output node, the differential amplifier being configured to drive an error voltage signal (OTA_out) on the output node responsive to a difference between a reference voltage (Vref) and a feedback voltage (110); a bias circuit (124, 126) configured to generate a bias current that is proportional to an output current (Iout_sens) for the LDO regulator according to a first proportionality while the bias current is less than a threshold level and according to a second proportionality, having a proportionality less than the first proportionality, while the bias current is greater than the threshold level (See Figs. 3/4, and See Col. 6 ,lines 70-Col. 7 line 14.  In essence, as the current increases, the gain changes to compensate the zero, which reads on applicant’s claims with a threshold current being somewhere between the described lower and increased current); a capacitor (CM) coupled to the output node.
Vemula does not explicitly disclose and a variable resistor coupled to the capacitor and configured to change a variable resistance responsive to the bias current or wherein the second proportionality is less than the first proportionality;.
Srinivasan teaches and a variable resistor coupled to the capacitor and configured to change a variable resistance responsive to the bias current (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Vemula to use adaptive feedback as disclosed in Srinivasan to increase the dynamic optimization range of the amplifier.
Chan teaches a bias current that is proportional to an output current for the LDO regulator according to a first proportionality while the bias current is less than a threshold level and according to a second proportionality- having a proportionality less than the first proportionality, while the bias current is greater than the threshold level, wherein the second proportionality is less than the first proportionality (¶38 Chan “In accordance with one or more embodiments of the present disclosure, a method comprises outputting an output voltage at a predetermined value using a voltage buffer of a voltage regulator; sensing a change in output current of the voltage buffer using a closed-loop current feedback circuit; and restoring the output current to a target value by changing a bias current of a variable current source in response to the change in the output current.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Vemula to use adaptive bias as disclosed in Chan to minimize changes in the ground value (¶35).
As to claim 11, Vemula in view of Srinivasan and Chan teaches wherein the variable resistor comprises a transistor (Srinivasan, Fig. 3, 312/310).  
As to claim 12, Vemula in view of Srinivasan and Chan teaches wherein the bias circuit includes a diode-connected transistor (MP3) configured to conduct the bias current, and wherein a gate of the diode-connected transistor is coupled to a gate of the transistor (MP4).
As to claim 13, Vemula in view of Srinivasan and Chan teaches wherein the transistor is an NMOS transistor having a source coupled to ground and a drain coupled to the capacitor, and wherein the diode- connected transistor has a source coupled to ground (Srinivasan Fig. 3). 
As to claim 14, Vemula in view of Srinivasan and Chan  teaches further comprising: a pass transistor configured to pass the output current responsive to the error voltage signal (Srinivasan 140).
As to claim 15, Vemula in view of Srinivasan and Chan teaches further comprising: a transconductor configured to transconduct the error voltage signal into a transconductor current; and a current mirror including the pass transistor, wherein the current mirror is configured to mirror the transconductor current into the output current (see rejection of claim 4 in a prior action).

	Vemula does not disclose adjusting a variable resistance of a resistor-capacitor (RC) circuit responsive to the bias current or generating the bias current proportionally to the output current according to a second proportionality, having a proportionality less than the first proportionality, while the output current is greater than the threshold level;.
	Srinivasan teaches adjusting a variable resistance of a resistor-capacitor (RC) circuit responsive to the bias current (Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Vemula to use adaptive feedback as disclosed in Srinivasan to increase the dynamic optimization range of the amplifier. 
	Chan teaches generating a bias current proportionally to an output current for the LDO regulator according to a first proportionality while the output current is less than a threshold level; generating the bias current proportionally to the output current according to a second proportionality, having a proportionality less than the first proportionality, while the output current is greater than the threshold level (¶38)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Vemula to use adaptive bias as disclosed in Chan to minimize changes in the ground value (¶35).
	As to claim 21, Vemula in view of Srinivasan and Chan teaches wherein adjusting the variable resistance of the RC circuit comprises adjusting a variable resistance of a transistor in the RC circuit responsive to the bias current (Srinivasan, Fig. 3).

	As to claim 23, Vemula in view of Srinivasan and Chan teaches further comprising: transconducting the error voltage signal into a transconductance current; mirroring the transconductance current through a pass transistor to form the output current; and conducting the output current to an output capacitor to charge the output capacitor with the output voltage (Vemula, Fig. 1, Srinivasan Fig. 1)..
	As to claim 24, Vemula in view of Srinivasan and Chan teaches further comprising: clamping the transconductance current at a clamped level (124).
Allowable Subject Matter
Claims 1-7, 9, 16, 18-19 allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 1, the prior art fails to disclose: “a clamped current mirror including a current source configured to source a reference current, wherein the clamped current mirror is configured to mirror an output current of fef the LDO regulator into a clamped mirrored current that is proportional to the output current responsive to the output current being less than a threshold value and that is proportional to the reference current responsive to the output current being greater than the threshold value;” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 16, the prior art fails to disclose: “a clamped current mirror including a current source configured to source a reference current, wherein the clamped current mirror is configured to mirror an output current of fef the LDO regulator into a clamped mirrored current that is proportional to the output current responsive to the output current being less than a threshold value and that is proportional to the reference current responsive to the output current .
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/PETER M NOVAK/Primary Examiner, Art Unit 2839